At the
outset, I would like to congratulate you, Sir, on your
election to the important post of President of the
General Assembly at its sixtieth anniversary session
and to wish you every success in your responsible and
difficult task. May I also extend our thanks to your
predecessor, Mr. Jean Ping, for his successful
presidency of the previous session of the Assembly.
The summit that ended yesterday demonstrated
that the United Nations remains the universal
Organization capable of making an important
contribution to strengthening international peace and
security, achieving sustainable development and
finding adequate answers to new global challenges and
threats. In that regard, I hope that this sixtieth
anniversary session of the General Assembly will
become a major event in and give people some hope
for the future.
The rapid changes in today’s world have not
bypassed Kyrgyzstan. Our people, not indifferent to its
own destiny and future, in March of this year chose its
own path to development, progress and creativity.
Another page has been turned in Kyrgyzstan’s modern
history. We enter the twenty-first century full of
resolve to achieve our deepest aspirations and hopes
for peace, prosperity, progress and freedom. We are
confident that that the goals reflected in the
Millennium Declaration will be achieved in the Kyrgyz
Republic as elsewhere.
If it is to preserve the respect and to justify the
hopes of peoples, the United Nations must not lag
behind the swift and ever accelerating changes taking
place in the world today. It must not only adapt to
current realities, but also create more effective
machinery for addressing new challenges and risks.
Kyrgyzstan is convinced that United Nations
reform should fully reflect the will, fundamental rights
and interests of all States Members and peoples.
In recent years, the Security Council has been
repeatedly criticized for its failures in the maintenance
of international peace and security. It is therefore
extremely important that the Security Council find the
most effective way to meet its basic responsibility for
the maintenance of international peace and security.
Kyrgyzstan has consistently advocated expansion of
the membership of the Security Council and reform of
its working methods in order to make it more
representative, democratic and, above all, more
effective. We believe that the reform of the Security
Council should be based on the principles of
universality, efficiency and broad geographic
representation. The Council’s decisions must be as
timely as possible and their implementation
correspondingly expeditious and effective.
The Kyrgyz Republic shares the position that
United Nations reform will be successful only if
Security Council reform is followed by reform of the
General Assembly and the Economic and Social
Council. We support efforts to enhance the activities of
the General Assembly and to strengthen the
coordinating functions of the Economic and Social
Council. Effective coordination among the three
principal organs is extremely important in addressing
the complex problems facing the world today.
We all realize how great and complex are the
challenges facing the United Nations in the
maintenance of peace and security. Kyrgyzstan intends
to make its contribution to those tasks. For the first
time, it has offered its own candidature for non-
permanent membership of the Security Council for the
term 2012-2013. We understand the great responsibility
that membership of that crucial organ of the United
Nations entails. I would venture to assure the
19

Assembly that Kyrgyzstan will make every effort to
increase its cooperation with Member States in all
regions and to become a reliable partner in resolving
global political issues.
Today, the United Nations and its agencies are
more engaged with issues of development than with
those of security. While many United Nations agencies
deal every day with the problems of development,
there is only one permanent organ that deals with
security issues. In our opinion, given globalization and
the interrelationship of all issues relating to man-made
and natural disasters, along with international terrorism
and extremism, the United Nations capacity to
maintain global security must be considerably
strengthened. We believe that development
programmes should be endowed with preventive
powers to ensure security and safety.
The history of international relations in the
second half of the last century shows that it is virtually
impossible to preserve international peace and security
when certain basic conditions of life remain unmet.
Poverty and deprivation lead to tension, which in turns
leads to breaches of international peace and security. It
is no accident that it is precisely the poorest regions of
the world that suffer the most serious regional
conflicts. If it is to achieve its security and
development targets, the international community must
adopt a more balanced policy.
The world community must work actively to
overcome disparities and inequalities between the
countries of the North and the South. We feel that the
United Nations needs to establish interactive
machinery to resolve the issues that cause the poorest
countries to opt out of the process of global
development and decision-making. The countries of the
South should become full partners in decisions
involving global problems.
Kyrgyzstan remains committed to the Monterey
Consensus, whereby the developed countries will
increase their development assistance and poor
countries will adapt themselves to using that assistance
more effectively. At various high-level forums, we
have come to understood the concepts of sustainable
economic development and sustainable human
development. We fully support those concepts, with
substantive provisions reflected in our national strategy
and programmes.
Furthermore, the successful implementation of
the national development programmes of many
countries is directly linked to regional and international
cooperation. It is at the juncture where all of those
interests meet that the United Nations and its agencies
must further enhance their role and coordinate their
efforts.
We support the proposal for national development
strategies to be adopted by 2006 and implemented by
2015 as indicators for the implementation of the
development goals set out in the Millennium
Declaration. In our opinion, the United Nations should
mobilize new resources, strengthen coordination and
increase its contribution to the resolution of
development issues.
Donor countries must now move from paying lip-
service to their obligations to concrete action. In that
regard, the Kyrgyz Republic welcomes the decision of
the European Union to allocate 0.7 per cent of its gross
national income to official development assistance by
2009. Kyrgyzstan also advocates the identification of
an acceptable level of indebtedness and the adoption of
urgent and commensurate measures to ease the debt
burden of developing countries.
Kyrgyzstan is a landlocked, mountainous country.
Mountain States are characterized by remoteness,
difficult accessibility, the scarcity of information, harsh
geo-climatic conditions, and high costs of living. While
receiving financial aid from the developed countries,
Kyrgyzstan itself is a donor of environmental services
whose value increases yearly. So, for example, the
Kyrgyz Republic is one of the principal repositories of
glaciers and suppliers of fresh water in the region.
Moreover, in the context of the International
Convention on Biological Diversity, Kyrgyzstan also
operates a network of biosphere areas and releases
much less greenhouse gases into the atmosphere than
most other countries of the world, thus contributing to
the preservation of the planet’s ozone layer.
At the same time, unfortunately, in our territory,
our many stockpiles of radioactive waste are an
inheritance from the military-industrial complex of the
former Soviet period. Their maintenance and the
prevention of further potential ecological accidents for
the entire Central-Asian region are an excessive burden
for Kyrgyzstan. We believe that the international
community, with a coordinating role for the United
Nations, should more actively involve itself in those
20

areas of environmental risk and provide more financial
and technical assistance to avert global and regional
ecological disasters.
We also believe that the United Nations should be
more active in assisting poor and developing countries
regarding sustainable development by creating
machinery to shift the burden of external debt to
sustainable development. A significant amount of our
income goes to servicing our debt, hindering the socio-
economic development of mountainous areas.
In addition to disaster preparedness and
mitigation, Kyrgyzstan supports initiatives on the
creation of a worldwide early warning system for
natural disasters. As a mountain country, Kyrgyzstan
regularly faces serious and frequent natural disasters,
such as earthquakes, landslides, avalanches, and the
flooding of cities and settlements. In our harsh
experience, the consequences of such natural disasters
divert huge sums from economic and social
development and highlight the importance of
strengthening ecological security. As a first step,
Kyrgyzstan offers the use of its territory as a pilot area
for the prevention and mitigation of such natural
disasters.
I would also like to express our support for the
establishment of a committee of regional organizations
under United Nations auspices. Such a committee
would enable the exploitation of untapped potential of
the regional and subregional organizations in the
prevention and settlement of conflicts and other
important regional problems. Regional structures with
such potential that are now operating effectively should
play a mutually complementary role in facing new
threats and challenges. Kyrgyzstan supports the
participation in the work of the committee of such
organizations as the Shanghai Cooperation
Organization, the Collective Security Treaty
Organization, the Euro-Asian Economic Union and the
Central Asian Cooperation Organization.
We also support measures to enhance the
effectiveness of peacekeeping operations and welcome
the Secretary-General’s proposal on United Nations
standby forces of peacekeepers and civilian police.
The Kyrgyz Republic is the only country in
Central Asia that participates in United Nations
peacekeeping operations. We have sent military
observers and staff officers to the United Nations
missions in Liberia, Burundi, Sierra Leone, Serbia and
Montenegro, and the Sudan. We are proud of our
contribution and are resolved to continue supporting
that noble endeavour.
Kyrgyzstan actively supports the efforts of the
international community to restore and strengthen
peace in Afghanistan and has opened its territory to the
forces of the counter-terrorism coalition and the
Collective Security Treaty Organization to provide
regional security measures.
We remain committed to the establishment of a
nuclear-weapon-free zone in Central Asia. The text of
the agreement on such a zone has been agreed by five
countries of our region and we are pleased that the
Kyrgyz Republic is to be the depositary of the treaty.
We feel that this is evidence of the great respect and
trust in which our Republic is held with regard to the
initiative to establish a nuclear-weapon-free zone. I am
firmly convinced that the establishment of such a zone
in our region will strengthen global security and
regional stability. We hope to obtain the corresponding
support of the world community.
In conclusion, I would like to note that the world
community is going through a difficult phase in the
establishment of a new system of international
relations. Clearly, it will be a long, drawn-out process.
The States Members of the United Nations should
affirm their readiness to find practical solutions to the
most essential problems of our time: combating
poverty, famine and disease and to work for sustainable
development. This session of the General Assembly
will be remembered as the session of reforms.